DETAILED ACTION
Drawings
The Drawings filed 15 April 2020 are approved by the examiner.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 15 April 2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
Election/Restrictions
Applicant's election with traverse of Group II, claims 6-13, in the reply filed on 22 August 2022 is acknowledged.  The traversal is on the ground(s) that there is a lack of serious burden.  This is not found persuasive because Groups I-II are directed to specific inventions (i.e. different process and composition) that require differing search strategies and databases (class/subclass) thus leading to an undue burden on the examiner. Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 22 August 2022. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US-20150024122-A1).
Claims 6, 10 and 11: Wu discloses a process of preparing a graphene ink comprising the step of mixing a functionalized graphene flakes colloidal solution with a polymeric binder and a solvent (abs, ¶10-12, 17-19 and 28). Wu discloses the claimed invention but does not the claimed process step of mixing two colloidal solutions at various loading ratios. It is noted that the functionalized graphene flake component meets both the chemically charged graphene in the first colloidal solution and the graphene flake in the second colloidal solution limitations under BRI since the claim is silent regarding any specific chemical and/or structural limitations directed to the graphene which would differentiate the two graphene components (e.g. specific structural and/or chemical limitations). Thus, the limitation step of mixing the colloidal solutions is construed as merely equivalent to a feature of repeating a known process step, i.e. mixing two colloidal solutions, which would have been well within the purview of a skilled artisan to optimize the process via a routine experimentation of sequentially measuring and adding amount of starting material. In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to not patentably distinguish the processes. See MPEP 2144. Wu discloses each of the claimed components and steps and there is no evidence nor teaching that the routine process optimization would be repugnant to a skilled artisan. It is noted that the charged limitation is met by the presence of the functional group comprising heteroatoms such as oxygen.
	Claim 9: Wu discloses the claimed exfoliation process (¶27).
Claim(s) 6 and 9-11 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Lin 846 (US-20160026846-A1) in view of Stolyarov (US-20160276056-A1).
Claim 6: Lin 846 discloses a process of preparing an ink via mixing a first suspension of conductive material, a second suspension of a conductive material, an adhesive resin and a solvent (abs, ¶22, 41, 42, 59-64, claims 28, 29 and examples). Further, Lin 846 discloses the conductive material being ”single-layer and/or multi-layer sheets of pristine graphene, graphene oxide, reduced graphene oxide (RGO), CVD-grown graphene, graphene fluoride, hydrogenated graphene, nitrogenated graphene, doped graphene, with or without a chemical functionalization group selected from acyl, aryl, aralkyl, halogen, alkyl, amino, halogen, or thiol” (¶40 and 41). The difference between the Lin 846 reference and the claimed subject matter is that the Lin 846 reference does not disclose the suspension being in a colloidal state. Lin 846 teaches a graphene suspension and the claim calls for a graphene colloidal suspension. The secondary reference of Stolyarov discloses the process of preparing graphene ink via mixing a (functionalized) graphene colloidal suspension, a polymeric binder and a solvent (abs, ¶7, 8, 13, 21, 50-58, 77-80, 161, 182). In particular, Stolyarov discloses that various types of graphene suspensions such as a colloidal suspension were well known. Thus, it would have been well within the purview of a skilled artisan at the time of the invention to substitute the graphene colloidal suspension of Stolyarov in the process of Lin 846 to gain the benefit of uniform distribution and enhanced mechanical, electrical and thermal conductivities. 
Lin 846 and Stolyarov disclose the claimed invention with the feature of a (functionalized) graphene but does not disclose the method with the claimed component with enough specificity to anticipate the claimed invention. Nevertheless, given that the Lin 846 and Stolyarov disclose each of the components, it would have been obvious to one of ordinary skill in the chemical art at the time of the invention to utilize any of the taught components since Lin 846 and Stolyarov disclose each one. Therefore, it would have been obvious to one of ordinary skill in the art to pursue the known potential solutions with a reasonable expectation of success since the reference is directed to a similar field of endeavor of graphene inks - see MPEP 2143. It is also noted that the fact that many components are disclosed would not have made any of them, such as the functionalized graphene, less obvious. Further, obviousness only requires a reasonable expectation of success. In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  Here, Lin 846 and Stolyarov disclose  each of the claimed components and there is no evidence nor teaching that the selection of the claimed components would be repugnant to a skilled artisan.
Claim 9: Lin 846 and Stolyarov disclose the claimed exfoliation process (Stolyarov: ¶9, 19, 88-93, 136, 139, 147).
Claims 10 and 11: Lin 846 and Stolyarov disclose the claimed invention but do not explicitly disclose the claimed loading ratio ranges. It is noted that the claimed loading ratio range is construed as a result-effective variable, i.e., a variable which achieves a recognized result. Given that Lin 846 and Stolyarov disclose a similar method of preparing a graphene ink, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization such as varying the amount of two graphene-based components, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize known variables, i.e. the loading ratio of two components, since the reference also discloses a similar end-product.  Further, obviousness only requires a reasonable expectation of success. In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988). 
Claim(s) 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wu or Lin 846/Stolyarov as applied to claim 6 above, and further in view of Liu (CN-106229245-A, a machine translation is provided and referenced from hereon).
Claim 7: Wu or Lin 846/Stolyarov disclose the claimed invention but do not explicitly disclose the synthetic route for making the first colloidal composition of chemically modified graphenes. It is noted that Wu or Lin 846/Stolyarov disclose a colloidal composition of chemically modified graphenes and the claim recites a specific synthetic route for the chemical modification. In an analogous art, the Liu reference discloses that the claimed process of modifying/functionalizing graphene is well known (abs, claim 3).  One of ordinary skill in the art would have recognized that applying the known technique of Liu to the teachings of Wu or Lin 846/Stolyarov would have yielded predictable results because the level of ordinary skill in the art demonstrated by the cited references shows the ability to apply such features into similar systems, methods and compositions and there is no evidence nor teaching that the combination of the claimed steps would be repugnant to a skilled artisan.
	Claim 8: Wu or Lin 846/Stolyarov and Liu disclose the claimed functional groups (Wu:¶27; Lin 846: ¶41, Stolyarov: ¶13, 142, 149 & Liu: claim 27).
Claim(s) 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu or Lin 846/Stolyarov as applied to claim 6 above, and further in view of Lin 367 (US-20190143367-A1).
	Wu or Lin 846/Stolyarov disclose the claimed invention but do not explicitly disclose the atomic ratio of oxygen and nitrogen range for the modified graphene. It is noted that Wu or Lin 846/Stolyarov disclose modifying graphene with nitrogen and oxygen containing functional groups and the claims are directed to specific ratio of oxygen and nitrogen groups in the modified graphene. In an analogous art, Lin 367 discloses that the feature of tuning the atomic presence of oxygen and nitrogen in the functionalization of graphene to gain the benefit of enhancing the compatibility, strength and stability is well known (abs, ¶12-18, 86, 95, 106-108).  One of ordinary skill in the art would have recognized that applying the known technique of Lin 367 to the teachings of Wu or Lin 846/Stolyarov would have yielded predictable results because the level of ordinary skill in the art demonstrated by the cited references shows the ability to apply such features into similar systems, methods and compositions to gain the benefit of enhancing the compatibility, strength and stability and there is no evidence nor teaching that the combination of the claimed steps would be repugnant to a skilled artisan.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764